DETAILED ACTION
Applicant’s 09/23/2020 response to the previous 06/24/2020 Office action has been considered and entered.

This is the First Final Office Action on the Merits and is directed towards claims as amended and/or filed on 09/23/2020.

In Applicant’s 03/19/2020 response to the previous 02/21/2020 Requirement for Election/Restriction, Non-elected claims 2-3, 7-9, 12-13, 15 and 18-20 were withdrawn and Claims 1, 4-6, 10-11, 14, 16-17 were Examined.

In Applicant’s 09/32/2020 response claims 15 and 18-20 were cancelled and new claims 21-24 were added.  Accordingly claims 1-14, 16-17 and 21-24 remain pending with claims 1, 4-6, 10, 11, 17 and 21-24 having been examined on their merits as set forth below.

Notice of Pre-AIA  or AIA  Status
Priority is claimed as set forth below, accordingly the earliest effective filing date is 21 July 2017 (20170721).

The present application, effectively filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

This application claims priority to Application number 201710600741.7 filed on is 21 July 2017 (20170721) in CHINA.

Information Disclosure Statement
As required by M.P.E.P. 609 [R-07.2015], Applicant's submission(s) of Information Disclosure Statement(s) is/are acknowledged by the Examiner and the reference(s) cited therein has/have been considered in the examination of the claim(s) now pending.  A copy of the submitted PTOL-1449(s) initialed and dated by the Examiner is/are attached to the instant Office action.

Response to Amendments/Arguments
Applicant’s 09/20/2020 arguments against the Restriction requirement have been considered and they are not persuasive.  Applicant's 03/19/2020 election with traverse was acknowledged in the previous 06/24/2020 Office action and was not found persuasive because as explained and set forth in said previous Office action the plethora species require, inter alia different search terms and consideration due to their “mutually exclusive characteristics”.  Further, it is apparent on its face that the prior art applicable to one species would not likely be applicant to another species.  Applicants mere disagreement with the finality while providing no arguments against the Examiners assertions other than those already addressed continue to be unpersuasive.


Applicant’s 09/23/2020 amendments to the independent claims and arguments in support thereof with respect to the rejections of the claims as set forth in sections 13 and 14 of said previous Office action have been fully considered and are persuasive only because of the newly added limitations.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of US 20150379468 A1 to Harvey; Thomas Danaher in view of US 20100265068 A1 to Brackmann; Rogers F. et al. (Brackmann) and further in view of US 20150356481 A1 to Mains; Ronald H. as set forth below.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 4-6, 10-11, 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20150379468 A1 to Harvey; Thomas Danaher in view of US 20100265068 A1 to Brackmann; Rogers F. et al. (Brackmann) and further in view of US 20150356481 A1 to Mains; Ronald H.

Regarding claim 1 Harvey teaches in for example the Figure(s) reproduced immediately below:

    PNG
    media_image1.png
    824
    737
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    796
    671
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    418
    522
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    760
    564
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    865
    600
    media_image5.png
    Greyscale


controlling, by a vehicle controller, a vehicle to drive automatically and stop at a loading and unloading position in paragraphs;
“[0092] This embodiment as described in this section with a delivery van as commonly used by delivery services, 

[0094] In the specific version of the embodiment pictured in the figure, the final delivery points are located at various locations associated with detached houses called out by the delivery addresses. In some embodiments the primary delivery vehicle is autonomous and carries no human personnel,”; 

obtaining, by a loading and unloading control apparatus corresponding to the loading and unloading position, vehicle identification information of the vehicle in para;
“[0093] Referring to FIG. 1, a primary delivery vehicle 20 has left a depot 22 with a cargo of secondary delivery vehicles 21 and parcels to be delivered. It has traveled on public roads stopping at the curb 27 of a public road 28 to create a transfer point 29 by lowering a ramp to launch secondary vehicles 21 bearing parcels.”
 
verifying the vehicle identification information and controlling a loading and unloading machine to load and unload when the verification succeeds in paragraphs;
“[0087] In addition to having to navigate across the final delivery segment the secondary delivery vehicle will often have to pass various barriers to reach the final delivery point. Most of these will represent a form of security such as checkpoints, locked gates, locked doors or other forms of intentional denial of passage. Some barriers will be for other purposes and may take forms such as calling for elevators, lowering drawbridges, coordinating with other traffic or other practical or physical requirements. 
[0088] The delivery recipient and the location controller can transfer information that allows the secondary delivery vehicle to pass the restriction. This information can be provided by electronic means, postings to be read by the vehicle which may be encrypted or embedded in a physical token which is given to or attached to the vehicle while executing the final delivery segment. 
[0089] The information to pass restrictions may be in a very limited security form such as a printing with infrared ink on a posted sign which can be 
 
sending a loading and unloading completion indication to the vehicle controller after the loading and unloading is completed in para:
“[0095] One secondary delivery vehicle bears a parcel for the first final delivery point 24. On the basis of information from the delivery address sent with the parcel by its sender; that vehicle starts down the front walk of the designated house and detects an information sign 26 concerning deliveries with a sensor, in the particular version of the embodiment pictured that sensor could be a video camera with an appropriately programmed processor to read two dimensional barcodes and the sign could be a two dimensional barcode. In one appropriate version the barcode could read "Leave deliveries on step and email eager_recipient@server.com. As depicted, the vehicle has unloaded the parcel 29 and is leaving to return to the transfer point. 
[0096] another secondary delivery vehicle 30 bears a parcel for the another house associated with another final delivery point 25. The vehicle reads with its sensors a sign 26 with a different message such as "deliver parcel number xxxx to rear door accessed by sidewalk on left." That secondary delivery vehicle is shown heading down the walkway to the rear door 25. Two additional secondary delivery vehicles are shown one coming off the ramp at the rear of the primary delivery vehicle 20 after receiving a parcel. ”; and 

controlling, by the vehicle controller, the vehicle to leave the loading and unloading position when receiving the loading and unloading completion indication in paragraphs;
“[0027] the parcel is tendered to the delivery service which transports it to a location, here called a depot, from which it will be delivered to a final delivery point. In general, the depot will receive parcels from multiple shipping parties and consolidate deliveries which can be made from a common transfer point. 

[0031] In other variations of this embodiment or in other embodiments, the secondary delivery vehicle may be stationed at the transfer point or may come to the transfer point by some other means for vehicle delivery. The transfer point itself may be a form of depot where secondary delivery vehicles wait for parcels to be delivered. In many embodiments, there are multiple secondary delivery vehicles which handle multiple parcels from the same primary delivery vehicle 

[0092] This embodiment as described in this section with a delivery van as commonly used by delivery services, a driver to handle exceptions and final delivery information delivered by two dimensional barcodes read by a video sensor on the autonomous secondary delivery vehicle is the current preferred embodiment. 

[0093] Referring to FIG. 1, a primary delivery vehicle 20 has left a depot 22 with a cargo of secondary delivery vehicles 21 and parcels to be delivered. It has traveled on public roads stopping at the curb 27 of a public road 28 to create a transfer point 29 by lowering a ramp to launch secondary vehicles 21 bearing parcels. 

[0097] The secondary delivery vehicles in this description are carried by the primary or first delivery vehicle, unloaded and made available for the final segment of the delivery. The parcels may be loaded on the secondary delivery vehicles at the transfer point or they may be preloaded on the secondary delivery vehicles, in which case the transfer point and beginning of the final delivery segment is the point where the secondary delivery vehicles are unloaded from the first vehicle.

[0117] Referring to FIG. 7, a diagram of the handling of Parcels in a situation where presorting of parcels allows multiple parcels to be transported and handled. Two parcels 120 for delivery in a limited area are shown they are distinguished in the figure by rounded corners. An additional two parcels 121 are for another area. The parcels are transferred by their shipping parties to a central depot 22 run by a delivery service and sorted by their destination areas. The parcels 120 are determined to be in area can be accessed from a common transfer point 29 (see also FIG. 1 to follow the parcels) and are placed in the same first vehicle 20. At the transfer point 23 the parcels are placed in two separate autonomous secondary delivery vehicles 21, 30 and are delivered to separate final delivery points 24, 25. Another set of parcels for delivery in another limited area are shown as 122. They will be delivered with another first vehicle, pair of secondary delivery vehicles and a different transfer point.”.

In re Shepard, 138 USPQ 148 (CCPA 1963)

In considering disclosure of reference patent, it is pertinent to point out not only specific teachings of patent but also the reasonable inferences which one skilled in the art would logically draw therefrom.

In re Conrad, 169 USPQ 170 (CCPA 1971)


While it is considered that Harvey teaches verifying vehicle identification information and controlling a loading and unloading when the verification succeeds as explained above, if Applicant is of the opinion that Harvey does not verify the primary vehicle prior to load or unload, then resort may be had Brackmann to show a smart mobile container is known in the art and that it was known to verify vehicle identification information and control loading and unloading when the verification succeeds in for example, the figures reproduced immediately below:

    PNG
    media_image6.png
    581
    825
    media_image6.png
    Greyscale



    PNG
    media_image7.png
    589
    756
    media_image7.png
    Greyscale
and associated descriptive texts including for example, the ABSTRACT:
“An evidence chain of custody system that is application-specific auditable and trackable secure smart mobile containers (SMC) for securely storing evidence items that are collected at crime scenes and search locations pursuant to subpoenas or warrants. Each SMC includes a electronics package that can read RF tags applied to evidence bags or totes placed in the SMC or for oversized items, associated with the event or scene, that are tagged with active RF tags. The electronics package also includes condition sensors and an RF transmitter module to permit remote reporting and monitoring of GPS/RSSI location and condition. The SMC includes an electronic lock that provides access security and an audit trail of all opening, closing, and other events.” And paragraphs:

“[0002] The present invention is directed to a system and method for securely maintaining and verifiably tracking evidence for at least preserving the chain of custody of such evidence, for proper usability of such evidence in any forum in which such evidence may be needed. More specifically, the present invention is directed to a system and method in which a smart mobile container (SMC) is used to hold and track such evidence for securely maintaining and  

[0011] The tracking is by RF cell tower via IPSec to client or service VPN or Frame Relay with APN, Client and/or Network initiated, extended PDP contact or SMS push to wake-up monitoring applications in the SMC, and includes GPRS/EDGE data transport and encryption. In addition, a GPS locator device is included in the SMC, which can also use RSSI locating techniques when no GPS fix is available. As mentioned, when GPS is not available, the RSSI information can be used to determine the distance from a cell tower to the SMC. Specifically, using RSSI information from three (3) cell towers, with a triangulation algorithm, this RSSI information can be used to specifically calculate the location of the SMC, which can then be converted to a coordinate system, such as latitude longitude, a mapping system, and/or some other translated information that can be used to understand and determine the exact location of the SMC. In one embodiment, can evidence item can be directly tagged or the evidence item can be placed in an evidence item bag or other sub container and loaded into/unloaded from the SMC, and tracked during existence inventory within the SMC. An RFID tag reader within the SMC reads the tags associated which each evidence item during unload, during load and while in inventory via an encrypted RF tag communication, such as for example using encrypted HF and/or UHF RFID tags (such as HF tags at 13.56 MHz or UHF tags at 915 MHz), for tracking evidence items stored in the SMC, and/or encrypted active RF tag communication (such as within the 433 MHz to 6 GHz range) for external evidence items that may be too large to fit within the SMC, which are associated with the other items (with 433 MHz or 2.4 to 5 GHz range being preferred for the active tags). 
[0016] In the present system, a single SMC, being wheeled, may be programmed at the law enforcement facility, taken to a crime scene, loaded with the bagged evidence as the scene is processed by the evidence technicians, then closed, electronically locked, wheeled back to van or truck and returned to the evidence storage location. Each bag has an appropriate RFID tag with a unique serial number. The tag ID is encrypted, and the identification can include unique indicia, such as law enforcement agency ID, case ID, date, location, responding personnel and the like. For evidence in bags placed in the SMC container, the bag RFID is preferred to be a passive tag, such as an HF tag.
[0023] In a preferred embodiment, each SMC is loaded with on the order of 4-8 totes, which are closable trays having side walls and lids for containing evidence items. Each tote is uniquely identified, using an addressable active 433 MHz or 2-6 GHz RF tag. As the totes are placed into the SMC the reader of the electronics package detects (over a range of 20-50' depending on antenna configuration, length and location) each tote, and records to memory the load or unload event. The same occurs for the HF or UHF tagged evidence bag items or totes; however, that is a short range read, on the order of 1-2', again depending on the antenna configuration. Together the passive HF or UHF, or active RF tag reader is able to provide a load/unload log; in short, it provides an inventory log. Paired with the location data, and the key identification and authorization data and 

[0039] The present evidence integrity system provides a unique identifier for each SMC, evidence bag, tote and associated evidence item that is RF tagged, in the field that is radioed to home base when the SMC is first put in use. Each SMC is pre-configured at home base (e.g., evidence department of law enforcement facility, or the like), or in the field, e.g., at the crime scene itself. As described above, the RF Zigbee/Bluetooth-type protocol reader reads the passive 1-IF or the active RF tags on evidence bags, totes or/and individual oversized evidence items as they are tagged and loaded in the SMC and provides a load (and later, and unload) inventory that is mapped to the location, time, and authorized key that opened (and then closed) the SMC; photos of the individual placing the evidence bags in the SMC are also taken and recorded.”.


Accordingly, the prior art references teach all of the claimed elements.

The combination of the known elements is achieved by a known method of verifying vehicle identification information and controlling a loading and unloading when a verification succeeds. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, evidence would be safely delivered to the police station. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Brackmann to the prior art of Harvey as 

The combination of Harvey and Brackman above does not appear to expressly disclose using a plurality of modes to verify the vehicle information, wherein the plurality of modes includes: 
a first mode in which the loading and unloading control apparatus receives the vehicle identification information from the vehicle controller; 
a second mode in which the loading and unloading control apparatus compares features extracted from an image of the vehicle with features corresponding to present vehicle identification information; and 
a third mode in which the loading and unloading control apparatus scans a two- dimensional code on the vehicle.

Harvey does expressly teach a vehicle using a video camera to read two-dimensional barcodes in para:
“[0095] One secondary delivery vehicle bears a parcel for the first final delivery point 24. On the basis of information from the delivery address sent with the parcel by its sender; that vehicle starts down the front walk of the designated house and detects an information sign 26 concerning deliveries with a sensor, in the particular version of the embodiment pictured that sensor could be a video camera with an appropriately programmed processor to read two dimensional barcodes and the sign could be a two dimensional barcode. In one appropriate version the barcode could read “Leave deliveries on step and email eager_recipient@server.com. As depicted, the vehicle has unloaded the parcel 29 and is leaving to return to the transfer point.”

Mains teaches in for example, the figures below:

    PNG
    media_image8.png
    751
    484
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    660
    460
    media_image9.png
    Greyscale


And associated descriptive texts in for example paragraphs:
“[0037] User apparatus (10) may be configured with various additional embodiments such as a card reader (37), a networking peripheral (45), a pager holder and/or distributor (35), camera (25), optical scanner and/or DOT (Department of Transportation) reader. These features may be linked to user interface (20) via the computer (15) either directly via the computer's processor (201) or through a peripheral controller (250), e.g. serial or USB controller, depending on the nature of the given attachment. In some embodiments, DOT reader may be installed separate from user apparatus (10) in a location near user apparatus (10). In this embodiment, DOT reader may be either physically or wirelessly connected to user apparatus (10). Apparatus (10) may initiate the operation of the DOT reader, which may then work in conjunction with the adjacent user apparatus (10) to verify the identity of the driver. In other embodiments, DOT reader may be installed in a remote/specifically designated location separate and independently from user apparatus (10). In this embodiment, the DOT reader may be used to verify identity of the driver independently/separately from a user apparatus (10). DOT reader is configured to obtain a machine readable DOT number from a (preferably high resolution) image of the side of a vehicle, and upload the DOT number into a driver database. Once in the database, the DOT number may be used to verify the identity of a driver of the vehicle by obtaining matching identification information of the driver, including company information, from the database. The image may be captured using any commercially available camera. DOT reader may be operated via customized algorithms configured to extract the DOT number from the image.” 

“[0047] According to certain embodiments of the present invention, a driver approaches a user apparatus (10) and commences a video call with an administrator apparatus (55). When a call is initiated from user apparatus (10), a popup message plays a ringing sound and displays the name of the location that the call is coming from. The call may be displayed on multiple administrator apparatuses (55). Once an administrator (410) clicks “accept call”, the call notification disappears and the administrator (410) is connected to the driver located at a user interface (10). Driver and administrator (410) may communicate via camera, text and/or speakers. Administrator (410) answers questions the driver has and enters in relevant information, e.g. truck and trailer number, driver identifying information, scale in/weight documentation, carrier safety certification, etc., into administrator apparatus (55). Information received at the user apparatus (10) may be used to ensure the driver and/or load are authorized, and provide an authorized driver release with relevant instructions. If there is a problem, e.g., improper load, improper load weight, revoked driver's license, etc., the driver can be flagged and automatically reported by the system to the appropriate authority. The inputted information is either 405) or via the network connection to other system components such as the loading/unloading facility (64) and/or computer (15) of user apparatus (10). In certain embodiments, some or all of the information from a driver is gathered at user interface (50) and automatically sent to administrator apparatus (55) and the driver interfaces with an automated administrative computer system. “(Emphasis added)

a plurality of modes to verify a vehicles information, wherein the plurality of modes includes: 
a first mode in which the loading and unloading control apparatus receives the vehicle identification information from the vehicle controller in para [0047] “According to certain embodiments of the present invention, a driver approaches a user apparatus (10) and commences a video call with an administrator apparatus (55).”; 
a second mode in which the loading and unloading control apparatus compares features extracted from an image of the vehicle with features corresponding to present vehicle identification information in para [0037] “. The image may be captured using any commercially available camera. DOT reader may be operated via customized algorithms configured to extract the DOT number from the image.” “ ; and 
a third mode in which the loading and unloading control apparatus scans a two- dimensional code on the vehicle in para:
“[0010] The apparatus may have a pager system, the pager system including a pager in communication with the administrator apparatus. The apparatus may have a camera system in communication with the administrator apparatus. The apparatus may have at least one of an optical scanner and a DOT reader. The apparatus may further include a card reader configured to identify the driver of the vehicle. The user apparatus may verify driver security information and authorizes the driver for delivery at the facility. The card reader may be a magnetic stripe reader or TWIC card reader. The apparatus may have a VoIP intercom system configured for the delivery of audio and multimedia sessions over IP networks. The apparatus may further include a printer located within the apparatus, the printer configured to print relevant documents. The printer may be at least one of a badge printer and a printer configured to print on 8½″×11″ paper. The apparatus may have a barcode scanner, the barcode scanner configured to read 1D or 2D barcodes on documents containing identifying information.

[0072] The system using the Model I or Model II user apparatuses (11, 12) includes the following steps. A driver/user arrives at a location of a Model I or Model II user apparatus (11, 12) for check-in. If the user apparatus is a Model I user apparatus (11), the driver/user attempts to authenticate his/her identification information with his/her driver's license and/or other similar identification via the card reader (magnetic stripe) (37) or barcode scanner (barcode) (38). If the user apparatus is a Model II user apparatus (12), the driver/user attempts authentication with his/her TWIC card via the TWIC card reader (fingerprint and chip on card) (100). The system then authenticates the driver/user and his/her trucking company based on the driver's identifying information and determines whether the user/driver is a valid company driver. In some embodiments, DOT reader located on the apparatuses (11, 12) or in a separate location from apparatuses (11, 12) may obtain and use a DOT number on the driver's vehicle to verify the driver's identifying information. If not valid, the driver/user initiates a call with a facility using the apparatus (11, 12). The call may be a teleconference or multimedia call. The facility then makes an additional determination as to whether the driver/user's information can be authenticated. If not, the driver/user leaves the premises.”.

Accordingly, the prior art references teach all of the claimed elements.

The combination of the known elements is achieved by a known method of different modes of verifying vehicle identification information and controlling a loading and unloading when a verification succeeds or is denied as set forth in Main para:
“[0057] Referring to FIG. 9, a freight delivery/pick-up system includes the following steps. A driver/user arrives at a location of a user apparatus/kiosk (10) for check-in. The driver presses a button to initiate a call with a dispatch agent. The call may be a video or audio call. The dispatch agent then asks the driver/user to swipe his/her driver's license, TWIC (Transportation Worker Identification Credential) card, and/or other form of similar identification. In other embodiments, a DOT reader on the user apparatus/kiosk (10) may automatically scan a related truck DOT number to get this information. Alternatively, DOT reader may be located separately and/or independently from user apparatus (10). The system then validates the driver/user and his/her trucking company based on the driver's license, TWIC card, and/or DOT#, and determines whether the user/driver is a valid company driver. If not valid, the system notifies the dispatch agent regarding the invalid user/driver and/or company. The dispatch agent then works with the user/driver to resolve the matter accordingly. If a valid driver, the 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the load/unload event would only occur after validating the vehicle information. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Mains to the prior art combination of Harvey and Brackmann as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claim 4 and the limitation the method according to claim 1, wherein the vehicle is a van, a carriage door of a carriage of the vehicle can be electronically controlled to open and close, a lifting platform is arranged at a lower end of the carriage 
the method further comprises: 
controlling, by the vehicle controller, the carriage door of the carriage to open automatically, and controlling the lifting platform to fall down to the warehouse platform after controlling the vehicle to stop at the loading and unloading position; 
controlling, by the vehicle controller, the carriage door of the carriage to close automatically and controlling the lifting platform to take back when receiving the loading and unloading completion indication; and 
controlling, by the loading and unloading control apparatus, the warehouse door to open automatically when the verification succeeds, and controlling the warehouse door to close when the loading and unloading machine completes the loading and unloading see Harvey para:
“[0087] In addition to having to navigate across the final delivery segment the secondary delivery vehicle will often have to pass various barriers to reach the final delivery point. Most of these will represent a form of security such as checkpoints, locked gates, locked doors or other forms of intentional denial of passage. Some barriers will be for other purposes and may take forms such as calling for elevators, lowering drawbridges, coordinating with other traffic or other practical or physical requirements.”.  

Regarding claim 6 and the limitation the method according to claim 4, wherein the loading and unloading machine is a robot or forklift see Harvey Fig. 3.

Regarding claim 10 and the limitation a vehicle controller, comprising: a communication unit configured to receive and send information from or to a loading and unloading control apparatus configured to obtain vehicle identification information of a 
		In re Dance    (CA FC) 48 USPQ2d 1635  (10/30/1998)

When the references are in the same field as that of the applicant's invention, knowledge thereof is presumed. 
  
Here the Examiner presumes that knowledge of the entire references will be gained prior to a response to the instant Office action.  


As is here the Examiner has cited above the particular parts relied upon as nearly as practicable and it is understood that since knowledge thereof is presumed the pertinence of each references is readily apparent.

Regarding claim 11 and the limitation the vehicle controller according to claim 10, wherein the vehicle is a van, a carriage door of a carriage of the vehicle can be electronically controlled to open and close, a lifting platform is arranged at a lower end of the carriage door, the loading and unloading position is in front of a warehouse door of a target warehouse, the warehouse door has a warehouse platform; 
and the control unit is further configured to: 
control the carriage door of the carriage to open automatically, and control the lifting platform to fall down to the warehouse platform after controlling the vehicle to stop at the loading and unloading position; and 
control the carriage door of the carriage to close automatically and control the lifting platform to take back when receiving, by the communication unit, the loading and 

Regarding claim 14 and the limitation a loading and unloading control apparatus, comprising: a communication unit configured to receive and send information; and a loading and unloading control unit configured to obtain vehicle identification information of a vehicle stopping at a loading and unloading position by using a plurality of modes including first to third modes, and verify the vehicle identification information; control a loading and unloading machine to load and unload when the verification succeeds, and send, by the communication unit, a loading and unloading completion indication to a vehicle controller of the vehicle after the loading and unloading is completed wherein the loading and unloading control apparatus is configured to obtain the vehicle identification information: by receiving, in the first mode, the vehicle identification information transmitted by the vehicle controller; by comparing, in the second mode, features extracted from an image of the vehicle with features corresponding to present vehicle identification information; or by scanning, in the third mode, a code on the vehicle see the rejection of corresponding parts of claims 1 and 10 above incorporated herein.  

Regarding claim 16 and the limitation the loading and unloading control apparatus according to claim 14, wherein the vehicle is a van, and the loading and unloading control unit is further configured to: control a warehouse door of a target warehouse to open automatically when the verification succeeds, and control the warehouse door to close automatically when the loading and unloading machine completes the loading and 

Regarding claim 21 and the limitation the loading and unloading control apparatus according to claim 14, wherein the loading and unloading control apparatus is configured to control a sensor to take the image of the vehicle see the teachings of Mains above, especially para:
“[0008] The system may have a pager system in communication with the driver and the administrator apparatus. The user apparatus may be at least one of a kiosk and a wall mounted display. The user apparatus may include at least one of a card reader, an optical scanner, and a DOT reader. The system may further have an administrator. The administrator may interface with the administrator apparatus, the user apparatus, and the facility, and coordinates the arrival of the vehicle at the facility. The facility may include a sensor to detect the presence of the vehicle at a loading dock located at the facility. The sensor may be in communication with the administrator apparatus. The system may further have a DOT reader used to obtain a machine readable DOT number from an image on the vehicle and pull identifying information of the driver from the DOT number.”.  

Accordingly, the prior art references teach all of the claimed elements.

The combination of the known elements is achieved by a known method of different modes of verifying vehicle identification information and controlling a loading and unloading when a verification succeeds or is denied as set forth in Main para:
“[0057] Referring to FIG. 9, a freight delivery/pick-up system includes the following steps. A driver/user arrives at a location of a user apparatus/kiosk (10) for check-in. The driver presses a button to initiate a call with a dispatch agent. The call may be a video or audio call. The dispatch agent then asks the driver/user to swipe his/her driver's license, TWIC (Transportation Worker Identification Credential) card, and/or other form of similar identification. In other embodiments, a DOT reader on the user apparatus/kiosk (10) may automatically scan a related truck DOT number to get this information. Alternatively, DOT reader may be located separately and/or independently from 


Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, a sensor to take the image of the vehicle would be used to automatically scan a related truck DOT number to get this information.

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Mains to the prior art combination of Harvey and Brackmann as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claim 22 and the limitation the loading and unloading control apparatus according to claim 21, wherein the loading and unloading control apparatus is further configured to perform image identification processing on the image to obtain the vehicle identification information of the vehicle see the rejection of corresponding parts of claim 21 above incorporated herein by reference.    

Regarding claim 23 and the limitation the loading and unloading control apparatus according to claim 21, wherein the sensor includes a video camera a shooting angle of which is adjusted automatically see Harvey para [0095]:
“[0095] One secondary delivery vehicle bears a parcel for the first final delivery point 24. On the basis of information from the delivery address sent with the parcel by its sender; that vehicle starts down the front walk of the designated house and detects an information sign 26 concerning deliveries with a sensor, in the particular version of the embodiment pictured that sensor could be a video camera with an appropriately programmed processor to read two dimensional barcodes and the sign could be a two dimensional barcode. In one appropriate version the barcode could read “Leave deliveries on step and email eager_recipient@server.com. As depicted, the vehicle has unloaded the parcel 29 and is leaving to return to the transfer point.”

	Wherein it is understood that the camera is adjusted automatically in order to read the two dimensional signs placed in various locations of the loading and unloading area.
See also the teachings of Mains para [0037] “The image may be captured using any commercially available camera.” and para:
“[0042] Camera (25) may also be included with user apparatus (10). In some embodiments, camera (25) may be a megapixel facial recognition camera. Camera (25) may allow a driver to engage in video communications with a remote apparatus, e.g. an administrator apparatus (55). Camera (25) may have a field of vision to capture an area adjacent to the driver while the driver is in its field of view. Camera (25) images may be used by software (220) for security, video logging, and facial recognition. Camera (25) images may also be used in conjunction with a DOT 25) image obtained from the side of a vehicle. Examples of cameras (25) include commercially available webcams, e.g. Logitech™ HD Webcam.”  

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)
Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious

	Accordingly it would have been obvious to substitute one equivalent commercially available camera for another commercially available camera, including one that is able to tilt and pan automatically to obtain the images required for identification as taught by the combination of references.

Regarding claim 24 and the limitation the loading and unloading control apparatus according to claim 14, wherein the code on the vehicle includes a two-dimensional code containing the vehicle identification information located on a particular position of the vehicle see the rejection of corresponding parts of the claims above with regard to “barcodes” incorporated herein by reference.  

Claims 5 and 17  is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20150379468 A1 to Harvey; Thomas Danaher in view of US 20100265068 A1 to Brackmann; Rogers F. et al. (Brackmann) ) and further in view of US 20150356481 A1 to Mains; Ronald H. as applied to the claims above in view of US 7648329 B2 to Chilson; Gerald Edward et al. (Chilson).

Regarding claims 5 and 17 the combination of Harvey above does not appear to expressly disclose the limitation wherein magnetic nails or magnetic stripes are laid on the warehouse platform, the lifting platform and a carriage floor; and 
controlling, by the loading and unloading control apparatus, the loading and unloading machine to load and unload, comprises: 
controlling, by the loading and unloading control apparatus, the loading and unloading machine to uninterruptedly sense, by its magnetic navigation sensor, magnetic signals generated by the magnetic nails/magnetic stripes laid on the warehouse platform, the lifting platform and the carriage floor, and perform navigation tracking according to a preset and fixed path, to implement the loading and unloading.  

Chilson teaches in for example the figure reproduced immediately below:

    PNG
    media_image10.png
    745
    728
    media_image10.png
    Greyscale

And associated descriptive texts including for example the ABSTACT and Col. 1, lines 44-55:
“ABSTRACT:
    A method and system for automatically loading and unloading a transport is disclosed. A first guidance system is used to travel near the transport and a second guidance system is used to travel on the transport. “

magnetic tape guidance, odometry guidance, inertial guidance and optical guidance, and each have their own associated positives and negatives. For example, inertial guidance is susceptible to tracking errors, where the travel distance and direction measured by the AGV differs from the actual distance and direction of travel. Though they can be minimized, tracking errors may compound over long travel distances and the system must adjust for these errors, for example, by utilizing waypoint reference markers (magnetic paint, Radio Frequency Identification (RFID) tags, etc.) along the designated path.” (Emphasis added).

That it was known for autonomous unloading devices to utilize magnetic nails or magnetic stripes (tape/paint connotes “stripes”) laid on the warehouse platform, the lifting platform and a carriage floor; and 
controlling, by the loading and unloading control apparatus, the loading and unloading machine to load and unload, comprises: 
controlling, by the loading and unloading control apparatus, the loading and unloading machine to uninterruptedly sense, by its magnetic navigation sensor, magnetic signals generated by the magnetic nails/magnetic stripes laid on the warehouse platform, the lifting platform and the carriage floor, and perform navigation tracking according to a preset and fixed path, to implement the loading and unloading.  

Accordingly, the prior art references teach all of the claimed elements.

The combination of the known elements is achieved by a known method of using magnetic strips for controlling a loading and unloading apparatus. 



Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Chilson to the prior art combination of Harvey as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as teaching the state of the art at the time of filing with regard to using camera systems to obtain vehicle identification.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAWSON GREENE JR whose telephone number is (571)272-6876.  The examiner can normally be reached on MON-THUR 7-5:30PM (EST) or via email at DanielL.GreeneJr@USPTO.GOV under the guidance of MPEP [R-09.2017] Section 502.03 Communications via Internet Electronic Mail (email) [R-07.2015].

Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL L GREENE/Examiner, Art Unit 3665 
20210122                                                                                                                                                                                                       

/BEHRANG BADII/Primary Examiner, Art Unit 3665